Bigelow, C. J.
This is a clear case of overvaluation, for which the exclusive remedy is by an application to the assessors for abatement, and an appeal from their decision to the county commissioners. The assessors of the town of Hanover had jurisdiction of the subject matter of the assessment of real *120estate to the plaintiff, inasmuch as she was the owner of land which was situated in that town. It was competent for them, therefore, to assess a tax on her real estate. Such a tax was laid on an integral subject, and the question whether the tax was excessivb, or whether the assessment included real estate of which the plaintiff was not the owner, as well as that which did belong to her, or for which she was liable to assessment elsewhere, cannot be gone into in a suit at law. The last was the precise point adjudged in Lincoln v. Worcester, 8 Cush. 55, 65, in relation to personal estate, in which case it appeared that the plaintiff was assessed for shares belonging to his ward, which were by law taxable in another town. It was held that he could not recover back a tax so laid, which had been paid under protest. The same rule is applicable to the taxation of real estate.

Judgment for the defendants.